
	

114 HR 5078 IH: Great Lakes Pipeline Safety Act of 2016
U.S. House of Representatives
2016-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5078
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2016
			Mrs. Miller of Michigan (for herself, Mr. Benishek, Mrs. Dingell, and Mr. Trott) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require the Secretary of Transportation to conduct a study on the economic and environmental
			 risks
			 to the Great Lakes of spills or leaks of oil, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Great Lakes Pipeline Safety Act of 2016. 2.FindingsCongress finds that—
 (1)the Great Lakes are an invaluable national resource, containing one-fifth of the world’s fresh surface water and 95 percent of the United States freshwater supply;
 (2)over 40,000,000 people depend on the Great Lakes for fresh drinking water; (3)the Great Lakes provide 56,000,000,000 gallons of water per day for municipal, agricultural and industrial use;
 (4)there are more than 3,500 species of plants and animals within the Great Lakes ecosystem; (5)hundreds of thousands of jobs, tied to the $7,000,000,000 recreational fishing and $16,000,000,000 recreational boating industries, directly depend on the Great Lakes;
 (6)currently, several million gallons per day of hazardous liquids are transported by pipeline across various points along the Great Lakes;
 (7)modeling studies by the University of Michigan in 2014 and 2016 have concluded that an oil spill originating from a pipeline under the Straits of Mackinac would present particularly severe consequences, potentially impacting over 700 miles of Great Lakes shoreline;
 (8)a joint NOAA–U.S. Coast Guard guidebook on oil spill response planning in marine environments states that, during the first 24 to 48 hours of open water exposure, most oil spills become difficult to recover, burn, or chemically disperse;
 (9)swift currents beneath the straits and waterways which connect the Great Lakes could rapidly disperse oil spill contaminants following a pipeline breach;
 (10)certain pipelines on the Great Lakes are located in close proximity to municipal drinking water collection intakes for millions of people; and
 (11)the United States should seek to protect the Great Lakes, as a unique national asset, from unreasonable risk of environmental and economic harm.
			3.Study on economic and environmental risks to the Great Lakes
 (a)StudyNotwithstanding a pipeline integrity management program, integrity management assessment schedule, or considerations by the Secretary of Transportation resulting in a corrective action order pursuant to section 60112 of title 49, United States Code, not later than 18 months after the date of enactment of this Act, the Secretary shall, in consultation with the United States Coast Guard, the Environmental Protection Agency, the Federal Energy Regulatory Commission, and other agencies as appropriate, conduct a study to determine the economic and environmental risks to the Great Lakes of spills or leaks of oil or other hazardous liquids in the Straits of Mackinac from a rupture, breakage, or other failure of onshore, underwater pipeline facilities within the Straits.
 (b)ContentsThe study required under subsection (a) shall— (1)meet the content requirements of an environmental impact statement as described in part 1502 of title 40, Code of Federal Regulations;
 (2)describe the potential impacts of such spills or leaks to the public health or welfare, wildlife populations, ecosystems, shorelines, public and private property, economic activity, and water quality in the Great Lakes and connecting waterways;
 (3)include an assessment of spill responses in a variety of likely and worst-case spill scenarios in those waters; and
 (4)include the supplemental study conducted under subsection (c). (c)Supplemental studyThe Secretary of Transportation shall conduct, in collaboration with pipeline facility operators and any necessary agencies, a supplemental study to evaluate the condition and structural integrity of onshore, underwater pipeline facilities in the Straits of Mackinac, taking into consideration the age, construction materials, external and internal corrosion, weld integrity, pressure, underwater currents, possible external damage caused by anchor strikes or dragging by recreational or cargo vessels, and the presence of in-line shutoff valves. Such supplemental study shall utilize both internal inspection technology and pipeline route surveys, depth of cover surveys, pressure tests, external corrosion direct assessment, or other technology that the operator demonstrates can further the understanding of the condition of the pipeline facility.
 (d)Termination of operationNot later than 18 months after the date of enactment of this Act, the Administrator of the Pipeline and Hazardous Materials Safety Administration shall terminate the operations of an onshore, underwater pipeline facility located in the Straits of Mackinac if the Administrator determines that, based on the studies conducted under subsections (a) and (c), such facility poses a sufficient risk of hazard to life, property, or the environment to necessitate the termination.
			
